TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00279-CV


Universal Insurance Exchange; Universal Paratransit Insurance Services, Corp.;
DKJ Group, Inc., Special Deputy Receiver for Universal Insurance Exchange and
Universal Paratransit Insurance Services Corp., Appellants

v.

Kourosh Hemyari, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GV-06-000119, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		This is an appeal from a March 30, 2011 district court order denying appellants'
"Application for Instructions Regarding Proper Treatment of Premium Overcharges" in a
receivership proceeding.  The parties have filed a "Joint Motion to Stay Appeal," informing this
Court that they have reached a settlement that, subject to approval by the district court, would
resolve the underlying dispute.  The parties have requested an abatement of 120 days in order to
finalize their settlement and obtain district court approval.  We grant the motion and abate the appeal
until October 20, 2011.


		It is the parties' responsibility to submit to the Court a motion seeking dismissal or
an update regarding the status of the case on or before October 20, 2011.


						__________________________________________
						Bob Pemberton, Justice
Before Justices Puryear, Pemberton and Rose
Abated
Filed:   June 22, 2011